Citation Nr: 0817100	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-38 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to August 
1982.  This case comes to the Board of Veterans' Appeals 
(Board) from a rating decision of the St. Petersburg, Florida 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The only audiological testing of record is that undertaken in 
June 2005.  No Maryland CNC scores accompany the examination 
report from that date; these scores of speech recognition are 
needed to appropriately rate the veteran's hearing loss 
disability.  Therefore, this issue must be remanded for a new 
examination, to include Maryland CNC speech recognition 
scores.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  Have the examiner 
review the claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary tests, 
including the Maryland CNC speech 
recognition testing.

 2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the issue on 
appeal and if the veteran's claim remains 
denied issue the veteran a supplemental 
statement of the case and allow an 
appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

